PER CURIAM.
Juan Rodriguez appeals from a judgment of conviction entered upon a jury verdict of guilty to the charge of aggravated battery with a deadly weapon. We reverse and remand with directions to dismiss the defective information filed against the appellant.
The trial court erred when it denied the appellant’s motion to dismiss the information where that information failed to recite the essential facts constituting the offense of aggravated battery. See Fla.R.Crim.P. 3.140(b) and 3.140(d). Ferrell v. State, 358 So.2d 843 (Fla. 3d DCA 1978) is squarely on point and is dispositive of this appeal. The information sub judice charging aggravated battery is not significantly different from that set forth in Ferrell. Accordingly, the information was defective and should have been dismissed.
We have carefully considered the appellant’s remaining points on appeal, particularly the issue regarding whether he was entitled to discharge for a speedy trial violation. We find these points to be without merit. See generally State ex rel. Hanks v. Goodman, 253 So.2d 129 (Fla.1971); Savinon v. State, 277 So.2d 58 (Fla. 3d DCA 1973); Fla.R.Crim.P. 3.191(c).
Reversed.